PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                      No. 20-1727
                      __________

                   LAN TU TRINH,
                             Appellant

                           v.


                DAVID FINEMAN
      ____________________________________

     On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
         (D.C. Civil Action No. 2-19-cv-02305)
      District Judge: Honorable Cynthia M. Rufe
      ____________________________________

    Submitted Pursuant to Third Circuit LAR 34.1(a)
                    May 13, 2021

Before: GREENAWAY, JR., KRAUSE, and BIBAS, Circuit
                    Judges

            (Opinion filed: August 16, 2021)
Lan Tu Trinh
775 Mustin Lane
Villanova, PA 19085
       Pro se

Andrew A. Chirls, Esq.
Fineman Krekstein & Harris
Ten Penn Center
1801 Market Street, Suite 1100
Philadelphia, PA 19103
       Counsel for David Fineman (on the brief)

Eugene J. Maginnis, Jr., Esq.
Dugan Brinkmann Maginnis & Pace
1880 John F. Kennedy Boulevard
Suite 1400
Philadelphia, PA 19103
       Counsel for David Fineman

                        ___________

                 OPINION OF THE COURT
                      ___________

KRAUSE, Circuit Judge.

       Lan Tu Trinh appeals from an order of the United States
District Court for the Eastern District of Pennsylvania, which
dismissed her complaint on the ground that the defendant, a
court-appointed receiver, is immune from suit. We will affirm,
joining our sister courts in holding that court-appointed
receivers are entitled to absolute, quasi-judicial immunity from
suit when they act with the authority of the court.




                               2
I.     Factual and Procedural Background

        This case comes before us for the second time.
Originally, Trinh filed a complaint in the District Court against
David Fineman, who had been appointed by the Court of
Common Pleas of Philadelphia County as a receiver in a case
involving the dissolution of Trinh’s beauty school. Her
complaint alleged that Fineman did not give her a proper
accounting of the escrow account related to that case and
accused him of “the theft of [her] properties on behalf of the
Court of Common Pleas for Kathleen Trinh’s [her sister’s]
benefit.” Compl. at *3, D.C. Dkt. No. 1. The District Court
sua sponte dismissed the complaint for lack of subject matter
jurisdiction, explaining that Trinh had not raised “any claims
arising under federal law or [alleged] that the parties are
citizens of different states.” June 3, 2019 Order at *1 n.1, D.C.
Dkt. No. 3.

       In Trinh’s first appeal, we affirmed that her complaint,
as filed, did not establish subject matter jurisdiction, but we
remanded to allow Trinh the opportunity to amend her
complaint. Trinh v. Fineman, 784 F. App’x 116, 117 (3d Cir.
2019) (per curiam).

        Her amended complaint again asserted federal question
jurisdiction—this time on the ground that Fineman, as the
receiver, was “abusing his state power.” Am. Compl. at *3,
D.C. Dkt. No. 10. And again, the District Court dismissed the
complaint. Although it determined that Trinh’s complaint
arguably raised a § 1983 claim, the Court held that Fineman,




                               3
as a court-appointed receiver, should be afforded quasi-judicial
immunity. It therefore granted his motion to dismiss. See
March 2, 2020 Orders, D.C. Dkt. Nos. 13 & 14.

       In the instant appeal, in addition to the parties’ regular
briefing, we asked them to address:

       whether any of the acts of the Defendant, David
       Fineman, alleged in Trinh’s amended complaint,
       were outside the scope of the authority granted
       him by the Court of Common Pleas of
       Philadelphia County. See Russell v. Richardson,
       905 F.3d 239, 247 (3d Cir. 2018) (explaining that
       this Court uses a “functional approach” in
       determining whether quasi-judicial immunity
       should be applied).

Clerk Order at *1, App. Dkt. No. 10. That supplemental
briefing is complete, and the case is now ripe for decision.

II.    Discussion1

       Section 1983 establishes that “[e]very person who acts
under color of state law to deprive another of a constitutional
right [is] answerable to that person in a suit for damages.”

       1
         The District Court wielded jurisdiction under 28
U.S.C. § 1331, and we have jurisdiction under 28 U.S.C.
§ 1291. We exercise de novo review over a district court’s
order granting immunity from suit. Figueroa v. Blackburn, 208
F.3d 435, 439 (3d Cir. 2000).




                               4
Rehberg v. Paulk, 566 U.S. 356, 361 (2012) (alterations in
original) (internal quotation marks omitted). But despite its
broad language, courts have consistently held that in enacting
§ 1983, Congress did not intend to abolish the immunities
recognized at common law. Id. The Supreme Court has
recognized that those immunities include absolute immunity
for certain officials, acting in their official capacities, judges
among them. See Forrester v. White, 484 U.S. 219, 224–26
(1988). Today, we consider whether a state court-appointed
receiver is also a type of official who would be immune from
suit under common law.

       A.     Quasi-Judicial Immunity

        We conclude that the policies underlying judicial
immunity similarly support immunity for state court-appointed
receivers. The adjudicative function that judges perform
requires that they be immune from suit for damages, see Stump
v. Sparkman, 435 U.S. 349, 355–56 (1978), for “[i]f judges
were personally liable for erroneous decisions, the resulting
avalanche of suits, most of them frivolous but vexatious, would
provide powerful incentives for judges to avoid rendering
decisions likely to provoke such suits,” Gallas v. Sup. Ct. of
Pa., 211 F.3d 760, 768 (3d Cir. 2000) (quoting Forrester, 484
U.S. at 226–27). And that immunity extends to all judicial
decisions, unless they were taken “in the clear absence of all
jurisdiction.” Stump, 435 U.S. at 357 (quoting Bradley v.
Fisher, 13 Wall. 335, 351 (1871)). Erroneous, controversial,
and even unfair decisions do not divest a judge of immunity.
Gallas, 211 F.3d at 769.




                                5
        When the nature of an official’s functions is akin to that
of a judge, we extend a similar immunity—quasi-judicial
immunity. Keystone Redevelopment Partners, LLC v. Decker,
631 F.3d 89, 95 (3d Cir. 2011). As in the context of judicial
immunity, we consider “the official’s job function, as opposed
to the particular act of which the plaintiff complains.” Dotzel
v. Ashbridge, 438 F.3d 320, 325 (3d Cir. 2006). Applying this
logic, courts have extended quasi-judicial immunity to several
roles closely associated with judges, such as federal hearing
examiners, administrative law judges, federal and state
prosecutors, and grand jurors. Cleavinger v. Saxner, 474 U.S.
193, 200 (1985).

        In this case, our examination persuades us that a
receiver, too, functions as an “arm of the court.” Hughes v.
Long, 242 F.3d 121, 127 (3d Cir. 2001). Courts appoint
receivers in litigation to take charge of property at issue, and a
receiver “has no powers except such as are conferred upon him
by the order of his appointment and the course and practice of
the court.” Atl. Tr. Co. v. Chapman, 208 U.S. 360, 371 (1908).
For that reason, the Supreme Court has observed, the
appointment of a receiver causes the property at issue in the
litigation to “pass[] into the custody of the law, and
thenceforward its administration [is] wholly under the control
of the court by its officer or creature, the receiver.” Id. at 370.

       And in recognition of the receiver’s relationship to the
court, our sister circuits have concluded that a court-appointed
receiver is entitled to quasi-judicial immunity. See Kermit
Constr. Corp. v. Banco Credito Y Ahorro Ponceno, 547 F.2d




                                6
1, 2–3 (1st Cir. 1976); Bradford Audio Corp. v. Pious, 392 F.2d
67, 72–73 (2d Cir. 1968); Davis v. Bayless, 70 F.3d 367, 373
(5th Cir. 1995); Smith v. Martin, 542 F.2d 688, 690–91 (6th
Cir. 1976); New Alaska Dev. Corp. v. Guetschow, 869 F.2d
1298, 1303 (9th Cir. 1989); T & W Inv. Co. v. Kurtz, 588 F.2d
801, 802 (10th Cir. 1978); Prop. Mgmt. & Invs., Inc. v. Lewis,
752 F.2d 599, 603–04 (11th Cir. 1985); cf. Med. Dev. Int’l v.
Cal. Dep’t of Corr. & Rehab., 585 F.3d 1211, 1222 (9th Cir.
2009) (declining to extend immunity to claim against court-
appointed receiver in his official capacity while managing an
enterprise in receivership). Pennsylvania law also reflects that
understanding, defining a court-appointed receiver as a
“judicial officer.” 42 Pa. Cons. Stat. Ann. § 102; see also Gior
G.P., Inc. v. Waterfront Square Reef, LLC, 202 A.3d 845, 856
(Pa. Commw. Ct. 2019) (noting that “[a] receiver is considered
an officer and agent of the court that appoints the receiver”).

       B.     Fineman’s Official Functions

       In this case, the District Court properly concluded that
Fineman is the beneficiary of that quasi-judicial immunity.
After careful review of the record and the briefs on appeal, we
conclude that the District Court did not err in dismissing
Trinh’s complaint. Fineman was duly appointed by the state
court and the transcript of the state court hearing reflects that
the judge was aware of, and approved of, all of his
expenditures.2 And the state court’s opinion makes plain that

       2
        The transcript is not in the District Court record, but
Fineman submitted the transcript on appeal, and when
reviewing a district court’s decision, we may “consider matters




                               7
“[t]he fees provided to [Fineman] from the escrow account
were reasonable and were approved by the court,” and that
“[a]ny expenditures made were pursuant to either the terms of
the settlement agreement, to satisfy outstanding legal fees, or
pursuant to the winding-down of the business.” State Court
Op. at *2, D.C. Dkt. No. 11-3. Thus, quasi-judicial immunity
is warranted because Fineman was acting in all relevant
respects “at the court’s request.” Russell, 905 F.3d at 247–48.

       Trinh’s arguments to the contrary are in reality a
disagreement with the outcome of Fineman’s court-ordained
actions and, even then, are not supported by the record. In
contrast to her protestations here, Trinh “ha[d] been offered the
opportunity to inspect the receiver’s books multiple times” but
“refused to take it.” State Court Op. at *2, D.C. Dkt. No. 11-
3. And Trinh has not shown that Fineman acted outside of his
authority in any way, so the policy behind immunity for
receivers “to prevent vexing suits against public officials” who
are simply performing their duties, Kermit, 547 F.2d at 3,
applies here.

III.   Conclusion

        Because Fineman is entitled to quasi-judicial immunity
for his court-ordered activities, the District Court did not err in
dismissing Trinh’s complaint, and we will therefore affirm the
District Court’s judgment.

of public record, orders, exhibits attached to the complaint and
items appearing in the record of the case.” Keystone, 631 F.3d
at 95 (internal quotation marks and citation omitted).




                                8